SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement x Definitive additional materials Soliciting material pursuant to Rule 14a-12 JULIUS BAER INVESTMENT FUNDS (Name of Registrant as Specified in Its Charter/Declaration of Trust) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies:Common Stock, par value $0.01 per share. (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A Fee paid previously with preliminary materials: Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Mutual Fund Shareholder Telephone Script for the Julius Baer Funds Opening Opening 1 Welcome to online voting.Please enter the control number located on the upper portion of your voting card. (If the Shareholder properly enters the control number he or she will then here Speech 1, if, after three tries, the Shareholder still has not entered the control number properly, he or she will here Closing 1.) Vote Speech 1 To Vote as the [name of the fund] Board recommends Press 1 now.To vote otherwise – Press 0 now. (If the Shareholderpresses 1, he or she will hear Speech 2.If the Shareholder presses 0, he or she will hear Speech 3.) Speech 2 You have voted as the Board recommended: If this is correct, Press 1, if incorrect, Press 0. (If the Shareholder presses 1, he or she will here Closing 2.If the Shareholder presses 0, he or she will hear Speech 4) Speech 3 Proposal 1: To vote FOR, Press 1; AGAINST, Press 9; ABSTAIN, Press 0. (The Shareholder will then hear Speech 5) Speech 4 Your votes have been canceled. (The Shareholder will then hear Closing 2) Speech 5 Your votes have been cast as follows: Proposal 1: [For or Against or Abstain] If this is correct, Press 1; if incorrect, Press 0. (If the Shareholder presses 1, he or she will hear Closing 3.If the Shareholder presses 0, he or she will hear Closing 2) Closing Closing 1 I’m sorry you’re having difficulty.Please call again or mark, sign, date and return the proxy card in the envelope provided.Good-bye. (The call will then be terminated.) Closing 2 If you have received more than one proxy card you must vote each card separately.If you would like to vote another proxy press 1 now – to end this call press 0 now. (If the Shareholder presses 1, he or she will hear Opening 1.If the Shareholder presses 0 he or she will here Closing 3.) Closing 3 Thank you for voting. (The call will then be terminated.) Julius Baer Funds Welcome Julius Baer Funds Meeting Date: The Special Meeting of Shareholders of the Julius Baer Funds to be held on May 15, 2008, or at any adjournments or postponements thereof. CUSIP: Your Control Number: Board of Directors recommends a vote FOR the following proposal Quick Vote Click this button to vote your shares following the directors recommendations: [Quick Vote Button] Proxy Ballot: Proposal(s): Please indicate your proposal selections by clicking your choices 1: To approve a replacement Investment Advisory Agreement between the Julius Baer Investment Funds and Julius Baer Investment Management LLC. m For m Against m Abstain Please refer to the proxy statement for discussion of each of these matters. If no specification is made on a proposal, the proposal will be voted "For". [Clear my selections Button][Vote my shares per the above selections] Â© 2006 2voteproxy.com D.F. King & Co., Inc. Telephone Script Julius Baer Funds Introduction Hello, Mr./Ms. (Shareholder).My name is , calling from D.F. King &
